Cite as: 577 U. S. ____ (2016)           1

                     ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
    CHRIS LUSBY TAYLOR, ET AL. v. BETTY YEE,
  INDIVIDUALLY AND IN HER OFFICIAL CAPACITY AS STATE
    CONTROLLER OF THE STATE OF CALIFORNIA, ET AL.

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
            No. 15–169.   Decided February 29, 2016

   The motion of Shareholder Services Association and The
Securities Transfer Association for leave to file a brief as
amicus curiae is granted. The motion of Unclaimed Prop-
erty Professionals Organization for leave to file a brief as
amicus curiae is granted. The petition for writ of certio-
rari is denied.
   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in the denial of certiorari.
   California’s Unclaimed Property Law, Cal. Civ. Proc.
Code Ann. §1510 et seq. (West 2007 and Cum. Supp. 2016),
permits the State to confiscate forgotten security deposits,
uncashed money orders, unused insurance benefits, idle
shares of stock, and even the undisturbed contents of safe-
deposit boxes and bank accounts if those assets lie
dormant for the statutorily required time period (in this
case, three years). Unless the forgotten property’s rightful
owner can be located, the State uses the funds in these
accounts for its own benefit.
   The petition in this case asks us to decide whether the
California law provides property owners with constitu-
tionally sufficient notice before escheating their financial
assets. The Due Process Clause requires States to give
adequate notice before seizing private property. Mullane
v. Central Hanover Bank & Trust Co., 339 U. S. 306, 313
(1950) (Although “[m]any controversies have raged about
the cryptic and abstract words of the Due Process Clause,”
that provision undoubtedly requires that, before seizing
2                     TAYLOR v. YEE

                     ALITO, J., concurring

private property, the government must give “notice and
opportunity for hearing appropriate to the nature of the
case”). When a State is required to give notice, it must do
so through processes “reasonably calculated” to reach the
interested party—here, the property owner. See id., at
318. Because the seizure of private property is no small
thing, notification procedures may not be empty rituals:
“[P]rocess which is a mere gesture is not due process.” Id.,
at 315. Whether the means and methods employed by a
State to notify owners of a pending escheat meet the con-
stitutional floor is an important question.
   In recent years, States have shortened the periods dur-
ing which property must lie dormant before being labeled
abandoned and subject to seizure. See Bower, Note, Ineq-
uitable Escheat?: Reflecting on Unclaimed Property Law
and the Supreme Court’s Interstate Escheat Framework,
74 Ohio St. L. J. 515, 529, n. 81 (2013) (noting that New
York, Michigan, Indiana, New Jersey, and Arizona all
recently shortened their dormancy periods from as long as
15 years to merely 3). And some States still rely on de-
cidedly old-fashioned methods that are unlikely to be
effective. See, e.g., Del. Code, Tit. 12, §1172 (2007 and
Cum. Supp. 2014) (relying only on blanket newspaper
notification).
   This trend—combining shortened escheat periods with
minimal notification procedures—raises important due
process concerns. As advances in technology make it
easier and easier to identify and locate property owners,
many States appear to be doing less and less to meet their
constitutional obligation to provide adequate notice before
escheating private property. Cash-strapped States un-
doubtedly have a real interest in taking advantage of truly
abandoned property to shore up state budgets. But they
also have an obligation to return property when its owner
can be located. To do that, States must employ notifica-
tion procedures designed to provide the pre-escheat notice
                 Cite as: 577 U. S. ____ (2016)          3

                     ALITO, J., concurring

the Constitution requires.
   The convoluted history of this case makes it a poor
vehicle for reviewing the important question it presents,
and therefore I concur in the denial of review. But the
constitutionality of current state escheat laws is a ques-
tion that may merit review in a future case.